Exhibit 10.76


 
PROMISSORY NOTE


$30,000
Orange County, California
 
November 8, 2010

 
FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation  (referred to herein as the “Borrower” or “Company”), hereby
unconditionally promises to pay to the order of Mr. David J. Caspers, its
endorsees, successors and assigns (the “Holder” or “Lender”), in lawful money of
the United States, at P.O. Box 3855 San Dimas, CA 91773 or such other address as
the Lender may from time to time designate, the principal sum of Thirty Thousand
Dollars ($30,000).
 
1. Terms of Repayment and Conversion.  Principal of and interest on this Note
shall be due in twelve (12) months from date of receiving the funds.
 
a. Upon the execution and delivery of this Note, the Holder shall disburse to
the Borrower the sum of $30,000, which is the principal amount. All amounts
outstanding under this Note shall mature and become due and payable in full on
November 9, 2011 (the "Maturity Date"), subject to any prior payment required by
this Note.
 
b.   At any time and from time to time this Note shall be convertible, in whole
or in part, into shares of the Company’s Common Stock (“Conversion Shares”) at
the option of the Holder.  The Holder shall effect conversions by delivering
written notice to the Company specifying therein the principal amount of this
Note to be converted.  The number of Conversion Shares issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note to be converted plus any
accrued but unpaid interest thereon, by (y) the Conversion Price, where the
“Conversion Price” shall equal $0.20. The Conversion Price shall be
appropriately and equitably adjusted following any stock splits, stock
dividends, spin-offs, distributions and similar events.  The Conversion Shares
shall be duly and validly issued, fully paid and non-assessable and, following
the applicable Rule 144 holding period, freely tradable.  The Holder shall
receive the stock certificate(s) within five (5) business days following the
date of conversion.


2. Interest Rate.  This Note shall accrue interest on the principal for a period
of one (1) month from the date of this Note at a rate of ten percent (10%) per
annum (the “Interest Rate”).  All payments hereunder are to be applied first to
the payment of accrued interest, and the remaining balance to the payment of
principal.


3. Events of Default.  If any of the events of default specified in this Section
shall occur, Holder may, so long as such condition declare the entire principal
and unpaid accrued interest hereon immediately due and payable, by notice in
writing to the Company, this Note and any other obligations of the Borrower to
the Lender, shall become due immediately, without demand or notice:
 
a. Default in the payment of the principal or unpaid accrued interest of this
Note when due and payable;
b. Failure to issue Conversion Shares following a conversion hereunder; or
c.  Filing of bankruptcy proceedings involving the Company.
 
 
 

--------------------------------------------------------------------------------

 


4. Successors and Assigns: Assignment.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.  Nothing in this Note, express or implied, is intended to confer
upon any party, other than the parties hereto and their successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Note, except as expressly provided herein.  The Company may not assign this Note
or any of the rights or obligations referenced herein without the prior written
consent of Holder.


5. Governing Law.  This agreement is entered into in Orange County, California,
and shall be construed in accordance with and governed by the laws of the State
of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
6. Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to the Holder, then the last
known address on file with the Company.
 
If to the Company:
Location Based Technologies, Inc.
 
38 Discovery - 150
 
Irivne, CA 92618
 
Facsimile Number:  (714) 200-0287
 
E-mail:  joseph@pocketfinder.com  
 
If to Lender:                   
Mr. David J. Caspers
 
P.O. Box 3855
 
San Dimas, CA 91773



or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties


7. Heading; References.  The headings have been inserted for convenience only
and are not to be considered when construing the provisions of this Agreement.


8. Entire Agreement.  This Agreement constitutes the entire understanding
between the parties hereto in respect of the terms of this Note by the Holder
and by the Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Senior Secured Promissory
Note as of the date first set forth above.
 
Borrower:
 
LOCATION BASED TECHNOLGIES, INC.
 

         
By:
   
By:
 
David M. Morse 
   
Joseph F. Scalisi
 
CEO & Chairman 
   
CDO & Co-President
  Date: November ___, 2010      Date:  November ___, 2010  

 
Lender:

         
By:
   
 
 
Printed Name:
   
 
 
Date: November 8, 2010
   
 
 


 
Deposit Instructions


Bank of America
ABA 026009593
19601 Yorba Linda Blvd.
Yorba Linda, CA 92886
Telephone: 714.524.4624


Account Name: Location Based Technologies, Inc.
Account Number: 21558-40970
Company Address: 38 Discovery – Suite 150, Irvine, CA 92618
Company Telephone: 949-788-0848



